DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/24/21 has been entered, in which Applicant amended claims 1 and 11. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 6/8/2021.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections of claims 1-20 regarding abstract ideas are withdrawn in light of Applicant’s amendments and explanations.
Revised 35 USC § 102 and 103 rejections of claims 1-20 are applied in light of Applicant’s amendments and explanations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Number 7385479 to Green et al. (hereafter referred to as Green).
As per claim 1, Green teaches:
A system configured for providing communication between user interfaces for employees of quick service restaurants, wherein the quick service restaurants include a first and a second quick service restaurant, wherein the user interfaces include a first user interface associated with and specific to the first quick service restaurant and a second user interface associated with and specific to the second quick service restaurant, the system comprising: one or more hardware processors configured by machine-readable instructions to (Col. 5 lines 3-10 teach the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and 
obtain sets of values of a service metric that is related to service durations at individual ones of the quick service restaurants (Col. 19 lines 26-41 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined 
wherein an individual value of the service metric is specific to an individual one of the quick service restaurants (Col. 5 lines 3-10 teach the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time. (See also Col. 19 line 42 - Col. 20 line 5 and Col. 20 lines 46-52)).
perform a first comparison between the sets of values of the service metric (Col. 5 lines 3-10 teach the various signals that are transmitted by the different units, and the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real 
wherein the sets of values includes one or more values specific to the first quick service restaurant and one or more values specific to the second quick service restaurant (Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 3, lines 48-55 teach the analyzing software can analyze the data for an employee to arrive at a performance rating or score for the employee based on the employee data of an individual employee. To arrive at the employee rating or score, the system would compare the employee data (such as times to respond to customer requests, frequency of responding to employee requests, frequency of issuing assistance requests, etc.) against a determined standard. Col. 20, lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their establishment did from a customer service and productivity perspective as well.')).
determine a ranking order of the quick service restaurants during a time-limited event, wherein the ranking order is based on the first comparison (Col. 5 lines 3-10 teach the information displayed on the various receiving units enable the system to automatically alert the employees of the establishment as to various guest conditions, employee conditions, table conditions, kitchen and bar conditions, etc., by the processing of system signals and streaming and displaying the signal related data on the receiving unit in real time. Col. 19 lines 26-41 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10. Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator)).
effectuate a first presentation on the first user interface of a representation of the ranking order of the quick service restaurants, wherein the first presentation is specific to the first quick service restaurant and presented to a first set of employees at the first quick service restaurant (Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 3, lines 48-55 teach the analyzing software can analyze the data for an employee to arrive at a performance rating or score for the employee based on the employee data of an individual employee. To arrive at the employee rating or score, the system would compare the employee data (such as times to respond to customer requests, 
receive, through entry and/or selection by a first user on behalf of the first quick service restaurant, a first message intended to be included in a second presentation on the second user interface (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood 
wherein one or both of content of the first message and/or timing of the second presentation that includes the first message represent a comment on and/or a reaction to the first presentation (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Employees can be awarded points based on their productivity scores.  These points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor.  Employees can then compete to earn the most points.  When productivity scores are based, in part, upon the employees’ willingness to respond to the assistance calls of their fellow employees, the competition to earn more productivity points will result in increased service to the customer).
automatically transfer, by a message transferring component, the first message to the second user interface, and effectuate the second presentation on the second user interface of a second representation of the ranking order of the quick service restaurants in regard to the time-limited event, wherein the second presentation further includes information based on the first message (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc.'; the shift is the event and the time duration would be the time from the start and end of the shift); Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Employees can be awarded points based on their productivity scores.  These points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be 
and wherein the second presentation is specific to the second quick service restaurant and presented to a second set of employees at the second quick service restaurant (Col. 19 lines 9-25 teach responding to those customer request signals in 1.7 minutes on average, etc., places the employee in the top 90% of his/her peers at that restaurant or at other restaurants also networked to similar systems 10.  The performance rating data is automatically collected by the system 10, as noted above, and scored and ranked before being distributed to the manager's employee unit 14 to inform the manager of that employee's status. Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator)).
As per claim 11, claim 11 recites a method that is substantially similar to the method performed by the system in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 3 and 13, Green teaches each of the limitations of claims 1 and 11 respectively. 

wherein the one or more hardware processors are further configured by machine-readable instructions to: determine the ranking order of the quick service restaurants during the time-limited event, wherein the determination is based on the obtained sets of values of the service metric (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator)).
As per claims 4 and 14, Green teaches each of the limitations of claims 1 and 3, and 11 and 13 respectively. 
In addition, Green teaches:
wherein the time-limited event is characterized by event timing information, event participant information, and event objective information for the time-limited event (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator)).
wherein the event timing information specifies an event start date, an event start time and an event stop time for the time-limited event, thereby defining an event duration between the event start time and the event stop time (Col. 15, lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined time period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc. (the shift is the event and the time duration would be the time from the start and end of the shift))
wherein the event participant information identifies individual quick service restaurants participating in the time-limited event (Col. 20 lines 46-52, teach accordingly, the data processing system 10 measures the effectiveness of the establishment. Managers will also be able to compare their location's scores to other locations' scores, allowing them to see how the locations competitively rank and where the locations can improve their service/productivity in order to capture new and/or keep existing customers. (the event can be a shift and the competition can include shifts at all of the restaurants, where the manager is the event administrator) Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by 
wherein the event objective information specifies the service metric on which the individual quick service restaurants are competing during the time-limited event (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Employees can be awarded points based on their productivity scores.  These points can be displayed on the employees' units 14.  In addition, the system can be provided with an in-store monitor located so as to be viewed by the employees; and the employees points can be displayed on the monitor.  Employees can then compete to earn the most points.  When productivity scores are based, in part, upon the employee’s willingness to respond to the assistance calls of their fellow employees, the competition to earn more productivity points will result in increased service to the customer).
wherein individual ones of the service metrics are based on timing information that represents service durations for individual instances of service being provided during the event duration at the individual quick service restaurants participating in the time-limited event (Figures 1 and 3 show on employee units 14 (individual user interfaces). Col. 3, lines 48-55 teach the analyzing software can analyze the data for an employee to arrive at a performance rating or score for the employee based on the employee data of an individual employee. To arrive at the employee rating or score, the system would compare the employee data (such as times to respond to customer requests, frequency of responding to employee requests, frequency of issuing assistance requests, etc.) against a determined standard. Col. 20, lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their establishment did from a customer service and productivity perspective as well).
As per claims 5 and 15, Green teaches each of the limitations of claims 1 and 4, and 11 and 14 respectively. 
In addition, Green teaches:
wherein the determination of the ranking order is performed dynamically on an on-going basis throughout the event duration, wherein the representation of the ranking order is updated dynamically and on an ongoing basis such that at most 5 minutes pass between occurrence of a new service duration at the first restaurant and an update to the first presentation (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their establishment did from a customer service and productivity perspective as well).
As per claims 6 and 16, Green teaches each of the limitations of claims 1 and 4, and 11 and 14 respectively. 
In addition, Green teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: initiate the time-limited event, wherein initiating the time-limited event includes receiving the event information through entry and/or selection by the first user via the first user interface. (Col. 20 lines 46-52, teach accordingly, the data 
As per claims 8 and 18, Green teaches each of the limitations of claims 1 and 7, and 11 and 17 respectively. 
In addition, Green teaches:
wherein the first presentation on the first user interface includes a second representation that represents progress of the first performance level towards the performance level threshold (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can "self-teach" themselves by performing on the job according to the predetermined standards defined in the system 10.  If the employees generate lower scores than desired, the servers can self-correct their behavior according to suggestions which may be provided by the system in response to the performance rating (or the factors which went into determining the performance rating). Col. 20 lines 13-25 teach each employee's behavior using the employee units 14 and customer units 12 as well as other peripheral devices (such as other monitoring and interactive devices located throughout the retail establishment and on their personnel) are monitored and tracked by the system 10. According to specific and adjustable productivity metrics and goals, each employee is scored and ranked, as previously discussed. At the end of each shift, managers are able to access data reports via printouts from the central unit 20 that show how productive each individual employee was, how each customer service experience was, as well as an aggregated view of how their establishment did from a customer service and productivity perspective as well).
As per claims 9 and 19, Green teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the one or more hardware processors are further configured by machine-readable instructions to: receive a second message from a second user on behalf of the second quick service restaurant (Col. 19 line 42 - Col. 20 line 5 teaches the compiled performance rating can impact real-time and automated training efforts so employees can 
modify the first presentation by rearranging elements in the first presentation to make room for presenting the second message contemporaneously with the elements in the first presentation (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours 
present the modified first presentation on the first interface, wherein the modified first presentation includes the second message (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular employee against the routes taken by other employees. Such a report can be in the form of a map, and can be run for an certain shift, or for a particular time period, such as for a determined lime period (i.e., a chosen set of hours within a day) or a day, week, month, year, etc.'; the shift is the event and the time duration would be the time from the start and end of the shift)).
As per claims 10 and 20, Green teaches each of the limitations of claims 1 and 11 respectively. 
In addition, Green teaches:
wherein the service metric is a percentage of instances of service being provided for which service duration is at or below a service duration goal (Col. 15 lines 33-44 teach using this employee location information, the system can generate a report to enable a manager to see how an individual server moves around the establishment, how long the particular server stood idle in one location, etc. The system can also issue a report which shows the overall paths taken by the employees as they moved around the restaurant. Additionally, the report can compare the routes traveled by a particular .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 , 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7385479 to Green et al. (hereafter referred to as Green) in view of U.S. Patent Application Publication Number 2013/0166348 to Scotto (hereafter referred to as Scotto)
As per claims 2 and 12, Green teaches each of the limitations of claims 1 and 11 respectively.
Green teaches utilizing identifiers to determine specific employees or other personnel, but does not explicitly teach limiting access to device or monitoring applications until authorization is received which is taught by the following citations from Scotto:
wherein the one or more hardware processors are further configured by machine-readable instructions to: authorize users to initiate and/or receive communication through the user interfaces on behalf of the quick service restaurants (Paragraph Number [0094] teaches the restaurant server 16 operates to communicate data with any of the coupled devices. Only restaurants that are members of the restaurant service are permitted to access the competitive advantage utility.  Accordingly, an access means, such as a username and password or some other unique identifier, are used to limit access to the competitive advantage web page or application.  Each member restaurant is designated its own access means; i.e., a different username.  Each order appliance may have a unique code assigned to it that corresponds to the restaurant it is assigned to.  This unique code can make for a simple access means, as the software operating on the order appliance can automatically upload the unique code to the restaurant service, which can assume that anyone with access to the order appliance is authorized to access the competitive utility).
wherein the users include a first user authorized to initiate communication through the first user interface on behalf of the first quick service restaurant (Paragraph Number [0094] teaches each order appliance may have a unique code assigned to it that corresponds to the restaurant it is assigned to.  This unique code can make for a simple access means, as the software operating on the order appliance can automatically upload the unique code to the restaurant service, which can assume that anyone with access to the order appliance is authorized to access the competitive utility. Paragraph Number [0100] teaches the disclosed competitive advantage utility can also be used to generate heat maps for aggregate competitive activity.  Aggregate competitive activity refers to, for example, a collection of competitive activity accumulated over a number of different competitors, a specific time period, or collection of time periods, or a compilation of 
and wherein transferring the first message to the second user interface is blocked and/or prevented unless a verification indicates the first user is authorized to initiate communication of the first message (Paragraph Number [0094] teaches the restaurant server 16 operates to communicate data with any of the coupled devices.  For example, the restaurant server 16 can serve a web page, or communicate with an application operating on any of the coupled devices via, for example, XML over HTTP.  Only restaurants that are members of the restaurant service are permitted to access the competitive advantage utility. Accordingly, an access means, such as a username and password or some other unique identifier, are used to limit access to the competitive advantage web page or application. (See also Paragraph Number [0107]).
Both Green and Scotto are directed to service industry employee monitoring and comparison. Green discloses utilizing identifiers to determine specific employees or other personnel. Scotto improves upon Green by teaching limiting access to device or monitoring applications until authorization is received. One of ordinary skill in the art would be motivated to further include limiting access to device or monitoring applications until authorization is received, to efficiently limit access to those who are authorized to oversee the employees and increase security of the gathered data.	Accordingly, it would have been obvious to one of ordinary skill in the art at the 
 As per claims 7 and 17, Green teaches each of the limitations of claims 1 and 11 respectively.
Green teaches utilizing identifiers to determine specific employees or other personnel, but does not explicitly teach limiting access to device or monitoring applications until authorization is received which is taught by the following citations from Scotto:
wherein an ability to transfer the first message is blocked and/or prevented unless a verification indicates a first performance level of the first quick service restaurant meets a performance level threshold, wherein the first performance level is based on the first set of values of the service metric. (Paragraph Number [0094] teaches each order appliance may have a unique code assigned to it that corresponds to the restaurant it is assigned to.  This unique code can make for a simple access means, as the software operating on the order appliance can automatically upload the unique code to the restaurant service, which can assume that anyone with access to the order appliance is authorized to access the competitive utility. Paragraph Number [0100] teaches the disclosed competitive advantage utility can also be used to generate heat maps for 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 8/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 8/24/2021, pgs. 11-13). Examiner agrees with Applicant’s analysis. In particular, Examiner finds Applicant’s characterization of the claims as improvement to networked computer technology in that real time event data is routed and presented as information is updated in the system. As such, the claims are directed towards computer technology and the improvement thereof. Accordingly, the 35 USC 101 rejection has been withdrawn. 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 8/24/2021, pgs. 13-16). Examiner respectfully disagrees. Examiner notes that new 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624